Citation Nr: 9904788	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-14 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating for the residuals of 
fracture of the right navicular (wrist), currently assigned a 
10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran served on active duty from May 27, 1985, to March 
5, 1986; from January 15 to June 8, 1987; from January 9 to 
January 23, 1988; and from February 20 to May 31, 1991.  

In a rating decision of October 1992, the Regional Office 
(RO) granted a 10 percent evaluation for the veteran's 
service-connected residuals of fracture of the right wrist, 
which had previously been evaluated as noncompensably 
disabling.  The veteran voiced his disagreement with that 
decision, and the current appeal ensued.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


REMAND

Upon review of this case, there continues to exist some 
question as to the current severity of the veteran's service-
connected residuals of fracture of the right wrist.

In that regard, during the course of a private orthopedic 
examination in early Mary 1992, there was noted radiographic 
evidence of an enlarged prominence at the navicular 
tuberosity as well as a corresponding large osteophyte from 
the radial styloid of the veteran's right wrist.  The 
pertinent diagnosis was degenerative arthritis of the right 
wrist secondary to an old fractured scaphoid.  

On combined Department of Veterans Affairs (VA) general 
medical and orthopedic examinations in July 1992, it was 
noted that, on May 14, 1992, the veteran had undergone 
arthrotomy, debridement, and radial styloidectomy of his 
right wrist at a private medical facility.  Physical 
examination revealed a 5-centimeter longitudinal surgical 
scar on the radial aspect of the veteran's right wrist, which 
was still red, and "2+ tender to palpation."  Radiographic 
studies, though somewhat dark in technique, were negative for 
any evidence of osseous abnormality of the veteran's right 
wrist.  

During the course of a subsequent VA general medical 
examination in January 1995, no mention was made of the 
aforementioned tenderness of the veteran's surgical scar.  
While at the time, the veteran complained of a "right wrist 
achiness," physical examination was negative for any evidence 
of pain associated with range of motion of the veteran's 
right wrist.  

The Board observes that, on recent VA orthopedic examination 
in November 1997, there was once again noted the presence of 
a 2 1/2-inch surgical scar over the posterolateral area of 
the veteran's right wrist.  However, no observation was 
offered as to whether that scar was either tender or painful.  
While it is true that, during the course of examination, 
there was evidenced some tenderness to palpation over the 
area of the navicular, it is unclear whether such 
"tenderness" was that previously noted in association with 
the veteran's surgical scar, or rather, a "separate and 
distinct" tenderness associated with range of motion of the 
veteran's right wrist.  This is particularly puzzling given 
the fact that, on VA neurologic examination conducted in 
conjunction with the aforementioned orthopedic evaluation, 
there was no evidence of tenderness on palpation of the 
dorsal aspect of the veteran's right wrist.  Radiographic 
studies, once again, were negative for any evidence of bone 
or joint abnormality, or, for that matter, of recent or old 
fracture.  

Pursuant to applicable law and regulation, the veteran's 
service-connected residuals of fracture of the right wrist 
must be rated on the basis of degenerative arthritis 
established by X-ray findings, which is itself rated on the 
basis of limitation of motion and/or limitation of function 
under the appropriate diagnostic code or codes for the joint 
involved.  The veteran's surgical scar, if not "part and 
parcel" of his service-connected residuals of fracture of the 
right wrist, must itself be rated on the basis of tenderness 
and/or pain on objective demonstration.  

As can be seen from the above, it is unclear at this time 
whether the veteran does, in fact, suffer from 
radiographically-documented degenerative arthritis of his 
right wrist.  Similarly unclear is whether the "pain" from 
which the veteran currently suffers is that associated with 
the aforementioned surgical scar, or, rather, a mechanical 
component of his service-connected right wrist fracture.  
Such information is, arguably, vital to a proper adjudication 
of the veteran's current claim.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The 
United States Court of Veterans Appeals (Court) has held that 
this duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations, including examination by 
a specialist, when necessary.  See Littke v Derwinski, 
1 Vet.App. 90 (1990); see also Hyder v. Derwinski, 
1 Vet.App. 221 (1991).  Moreover, where a case has been 
remanded for additional development, there is conferred on 
the veteran as a matter of law the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet.App. 268 (1998).  
Accordingly, in light of the aforementioned, the case is, 
once again, REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 1997, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include full radiographic studies, in 
order to more accurately determine the 
current severity of his service-connected 
residuals of fracture of the right 
navicular (wrist).  All pertinent 
symptomatology and findings should be 
reported in detail.  Once again, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically range of 
motion in all planes with an explanation 
as to what is the normal range of motion, 
and pain on use, and comment on the 
functional limitation (including due to 
pain) caused by the veteran's service-
connected right wrist disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the examiner should answer 
the following questions:

(a)  Does the veteran currently 
exhibit degenerative arthritis (or 
for that matter any form of 
arthritis) in his service-connected 
right wrist?

(b)  Is the surgical scar resulting 
from the veteran's May 1992 
arthrotomy, debridement, and radial 
styloidectomy currently tender 
and/or painful on palpation?

(c)  Does the veteran currently 
experience pain separate and apart 
from that associated with the 
aforementioned surgical scar, and, 
if so, does that pain impact 
adversely upon the veteran's ability 
to utilize his right wrist?  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
aforementioned examination report to 
ensure that it is responsive to, and in 
complete compliance with, the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.  

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  In this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is so notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 6 -


